DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 7/13/2021 does not place the application in condition for allowance.
The previous rejections under 35 U.S.C. 112(b) are withdrawn due to Applicant’s amendment.
The previous art rejections are withdrawn due to Applicant’s amendment.
New rejections follow.

Claim Interpretation
Claim 1 recites that one of the functions of the fixing members is “for fixing seams between the solar cell panels”. The instant disclosure does not recite or describe what constitutes a seam in the context of the claims. However, instant Figure 5, according to the corresponding text in the specification, seems to show a fixing member 230 that is placed between the edges of solar cell panels 220. The edges of the solar panels notably do not abut one another, but are held fixed to each other by the fixing member. The term “seam” can be properly construed within the broadest reasonable interpretation to mean, inter alia, “a ridge of line made by joining two edges” and “a line formed by the joining together of any separate pieces”. An element in the prior art that joins and/or fixes two edges between solar cell panels will be interpreted as “fixing seams between the solar cell panels”.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2011/0240094 to Hoffman (of record).
	Regarding claims 1 and 9, Hoffman teaches a blind for solar photovoltaic power generation comprising
a fixing frame (combination of 72x, 73x, 74x, 75x in Fig. 26) fixed to a ceiling or a window frame  (Figs. 17, 24, 25, ¶0124-0127)
a plurality of blind blades (components of Fig. 21) installed under the fixing frame so as to be spaced apart from each other (Figs. 22-24), wherein a plurality of solar cell panels 620 is mounted on one surface of each of the blind blades (¶0120; Fig. 12, ¶0100)
wherein each of the blind blades comprises:
a blade frame (including “V-shaped trough” of Fig. 19, ¶0120) provided with a mounting groove (the V-shaped trough is recessed as a groove, as shown in Figs. 19, 20) 
the solar cell panels 650 disposed in a longitudinal direction in the mounting groove
Fixing members (sloping ends of V-shaped trough upon which cables 652 are collected, ¶0120) for connecting electrodes between the solar cell panels (electrodes cables 652 are connected to electrodes of solar panels described in Fig. 12, ¶0100) and for fixing 
side covers 640 installed at both sides of the blade frame and provided with fitting protrusions 642 configured to be fitted into fitting holes 684 provided at both sides of the mounting groove (¶0118).
Per claim 9, Hoffman teaches the limitations of claim 1. The blind blades are installed so as to be spaced apart from each other via lifting lines 722 and tilting lines 690 (elements 690 tilt inward or outward to space the blades apart; Figs. 24-26, ¶0125-0128).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman as applied to claim 1 above, and further in view of US PGPub 2015/0101761 to Moslehi (of record).
Regarding claim 3, Hoffman teaches the limitations of claim 1. Hoffman does not specifically teach that both sides of a bottom surface of each of the solar cell panels are provided with back contact type (+)/(-) electrodes. Moslehi, however, teaches that such solar cell panels on a similar blind (Figs. 3, ¶0035, 0037), can be formed of solar cells with back contact type electrodes on both sides of their bottom surface (Figs. 4-6, 17, ¶0044, 0062) in order to improve efficiency (¶0041). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to provide both sides of a bottom surface of each of the solar cell panels with back contact type electrodes.

Claims 5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman as applied to claim 1 above, and further in view of US PGPub 2013/0269746 to Ramsey.
Regarding claim 5, Hoffman teaches the limitations of claim 1. Hoffman teaches that one side of the fixing member (such as the side of the sloping ends of V-shaped trough upon which cables 652 are collected in Fig. 21) is one in which the electrodes are connected between the solar panels at a collection point (identified in Marked-up Fig. 21 below) and to a connecting unit 662 (¶0120). Hoffman does not teach a pressurization protrusion for pressurizing a connection point of the electrodes.
[AltContent: textbox (connection point)][AltContent: arrow]
    PNG
    media_image1.png
    186
    225
    media_image1.png
    Greyscale

Ramsey teaches that a connection between solar panels (elements 416, 417, 430, 432 of Fig. 4 come from distinct solar panels 112, 114 of Fig. 2) and a similar connecting unit (element 436 or 428 of Fig. 4) can be established with a pressurization protrusion (one of 435, 437, 440) for pressurizing a connection point (¶0032-0034). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to provide the one side of the fixing member with a pressurization protrusion for pressurizing a connection point of the electrodes between the solar cell panels to connect the electrodes, as such a protrusion is a familiar element for electrically connecting solar panels.
Regarding claims 7 and 8, Hoffman teaches the limitations of claim 1. Hoffman teaches that a connector 660 for electrically connecting the blind blades is installed inside the side covers 640 (Fig. 21, ¶0120, 0121). The electrodes 652 of the solar panels are connected to the connector at one side of a connecting point (see Marked-up Fig. 21 above). The connector comprises wires (element 666 is linear and referred to in the text as “conductors”) formed at the other side of the connecting point and electrically connected to the neighboring blind blade (through connections in elements 682, 690, ¶0129). Hoffman does not teach a connecting unit formed of a conductive material, one side of which is connected to the electrodes of the solar panels, or a body formed of insulating material for surrounding a portion where the connecting unit and the wires are connected.
Ramsey teaches a connector (400 of Fig. 4) for connecting the electrodes of distinct solar cell panels to one another (416, 417, 430, 432 derive from distinct solar panels 112, 114 of Fig. 2) and to wires (422, 426) that electrically connect to another solar element (¶0021, 0022, 0032-0035) by connection of the electrodes to a connecting unit (434/436) formed of a conductive material (a skilled artisan would understand that “block” 436 is formed of a conductive material in the same way as blocks 526, 536, ¶0029, 0030), and a body 410 formed of an insulating material for surrounding a portion where the connecting unit and the wires are connected (a skilled artisan would understand that “housing” 410 can be formed of an insulating material in order to reduce the risk of electrodes and wires of opposite polarity being shorted, ¶0025, 0026, 0038). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to provide a connecting unit at the connecting point formed of conductive material, one side of which is connected to the electrodes of the solar cell panels, and a body formed of an insulating material for surrounding a portion where the connecting unit and the wires are connected, as such structure is conventional for electrically connecting solar panels.
Per claim 8, modified-Hoffman teaches the limitations of claim 7. Ramsey teaches that the connecting unit (434/436) of that invention is block shaped, such that a pressurization unit (435, 437) pressurizes the electrodes of the solar cell panels and connects the electrodes (Fig. 4). Ramsey also teaches that conductive elements such as electrodes and wires can be pressurized and connected by a connecting unit that is bent in shape (428). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form one side of the connecting unit with a pressurization unit formed in a bent shape so as to pressurize the electrodes of the solar cell panels and connect the electrodes as it would have merely required the substitution of known elements that perform that function.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5, and 7-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The examiner notes that claim 1, as amended herein, now recites “wherein each of the blind blades comprises: …side covers installed at both sides of the blade frame and responsible for fixing ends of the solar cell panels” (emphasis added). Previously, claim 2 recited “wherein the blind blade (200) comprises… side covers (240) installed at both sides of the blade frame (210) and responsible for fixing ends of the solar cell panels (220)” (emphasis added). The current amendment is sufficient to overcome the previous rejection of the claims as indefinite, and has consequently changed the scope of the claims so that the scope of current claim 1 is new. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186.  The examiner can normally be reached on M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/               Primary Examiner, Art Unit 1726